Citation Nr: 1030692	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative changes, left great toe for the period of time prior 
to March 8, 2010.

2.  Entitlement to a disability rating in excess of 10 percent 
for degenerative changes, left great toe for period of time after 
March 8, 2010.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had multiple periods of active military service 
between November 1949 and October 1976, including confirmed 
service in Vietnam from July 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for degenerative 
changes, left great toe with a noncompensable evaluation 
effective June 16, 2004.  In a rating decision dated in April 
2010, the rating was increased to 10 percent effective March 8, 
2010. 

In his February 2006 substantive appeal, the Veteran appeared to 
raise the issue of service connection for arthritis of the ankle, 
right foot, knee, hip and spine.  As these matters are not 
currently developed or certified for appellate review, they are 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative changes, left 
great toe disability was productive of limitation of motion, 
weakness, excess fatigability, incoordination, impaired ability 
to execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing prior to March 8, 2010 and 
thereafter.  

2.  The Veteran's service-connected degenerative changes, left 
great toe disability is not productive of moderately severe foot 
injury during any period of time covered by this appeal.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
degenerative changes, left great toe have been met for the entire 
period that is prior to March 8, 2010.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for degenerative changes, left great toe have not been met for 
any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276 to 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 2004 the RO granted 
service connection for degenerative changes, left great toe and 
assigned a noncompensable rating effective June 16, 2004.  The 
Veteran has appealed this initial rating.  In a rating decision 
dated in April 2010 the RO increased the rating to 10 percent 
effective March 8, 2010.  

Applicable law provides that a claimant seeking a disability 
rating greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and 
that a claim remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Veteran has not withdrawn the appeal as to the issue 
of a disability rating greater than assigned for the service-
connected degenerative changes, left great toe, therefore, the 
issue remains in appellate status.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under Diagnostic Codes 5003 and 5010, arthritis established by x-
ray findings is rated on the basis of limitation of motion of the 
affected joints. When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned for 
each involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003. 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-ray 
evidence of the involvement of two or more major joints or two or 
more minor joint groups, or as 20 percent disabling when show by 
x-ray evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  38 C.F.R. § 4.59.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  38 
C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, through atrophy, for example.  38 
C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

With any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59. 

The Veteran is currently assigned a 10 percent rating based on 
painful motion, stiffness, fatigability, and lack of endurance 
pursuant to Diagnostic Code 5010.  An increased rating under that 
code is not available.  However, disabilities of the foot are 
rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  
All of these codes can be considered to determine which code 
provides the Veteran's service-connected degenerative changes, 
left great toe with the most appropriate disability rating.

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, 
regardless of whether the condition is unilateral or bilateral, 
indicates it is moderate with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendon Achilles, 
and pain on manipulation and use of the feet.  Higher ratings are 
assigned for more severe pes planus. 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is assignable 
when the preceding symptoms are unilateral.  A 30 percent 
disability rating may also be assigned when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent disability rating is assignable when the preceding 
symptoms are unilateral.  A 10 percent disability rating is 
assignable when the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at ankle, definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.

Diagnostic Code 5279 for metatarsalgia, anterior (Morton's 
Disease) provides for a maximum evaluation of 10 percent, whether 
the disability is unilateral or bilateral.  Diagnostic Code 5280 
provides for a 10 percent disability rating for unilateral hallux 
valgus with resection of the metatarsal head, or severe enough to 
be equivalent of amputation of the great toe. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280.

Diagnostic Codes 5277, 5281, 5282 and 5283 apply to disabilities 
involving weak foot (Diagnostic Code 5277), hallux rigidus 
(Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or 
malunion or nonunion of tarsal or metatarsal bones (Diagnostic 
Code 5283).    

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury warrants 
a 20 percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the foot. 
38 C.F.R. § 4.71a, Diagnostic Code 5284.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) include a May 1974 emergency 
room note that showed that the Veteran was hit by a falling 
object.  An x-ray showed that he had early degenerative changes 
at the MP-P joint of the first toe of the left foot.  A 
retirement examination dated in June 1976 marked the Veteran's 
feet at normal.  

VA medical records dated in March 2004 show that Veteran reported 
numbness on the medial portion of his foot.  In April 2004 he 
complained of a cystic structure on his left foot.  He reported 
decreased sensation and sharp pain over the right medial side of 
the left foot.  He was diagnosed with a ganglion cyst on the left 
forefoot.  In May 2004, the Veteran was noted to have a weak, 
shuffling gait requiring light support.  In October 2004, the 
skin was clear and unbroken with no wounds or ulcers seen.  
Sensation was appreciated to both fine touch and sharp touch.  A 
ganglion was present on the left dorsal of the left ankle.  

In his May 2005 notice of disagreement, the Veteran reported that 
he had painful motion.  

In March 2010 the Veteran was accorded a compensation and pension 
(C&P) feet examination.  During the examination the Veteran 
reported pain while resting; stiffness while standing, walking, 
and resting; fatigability while standing and walking; and lack of 
endurance while standing and walking.  The point of pain, 
stiffness, fatigability, and lack of endurance was in the 
metatarsal joint of the big toe.  He also reported flare-ups 
weekly or more often and stated that they last more than two days 
but less than seven days.  Precipitating factors included cold 
damp weather and increased ambulation.  He also reported that the 
big toe would flare up for no particular reason.  The Veteran 
stated that he had difficulty ambulating during flare-ups.  He 
also reported that he could not stand for more than five to ten 
minutes, and could not walk further than a few yards.  

Physical examination revealed no evidence of swelling, 
instability, weakness, or abnormal weight bearing.  There was 
evidence of painful motion and tenderness at the hallux 
metatarsal joint.  There was no evidence of malunion or nonunion 
of the tarsal or metatarsal bones or muscle atrophy of the foot.  
Left foot metarsal joint flexion was to 70 and extension was 0 to 
20.  There was pain with movement of the metarsal joint of the 
hallux.  An x-ray of the left foot revealed a small plantar 
calcaeal spur, mild dorsi flexion phalanges, early osteoarthritic 
changes in the first MP joint, and some spurring of the proximal 
left fifth metatarsal.  The diagnosis was traumatic arthritis of 
the left foot hallux metatarsal joint.  The examiner noted 
moderate impact on recreation and severe impact on shopping.  He 
noted that the Veteran was prevented from chores, exercise, and 
sports.  The examiner did not note an impact on the Veteran's 
employment since the Veteran was retired in 1976 by reason of age 
or duration of work.  

The evidence shows that a compensable rating is warranted prior 
to March 8, 2010.  The Veteran had filed a notice of disagreement 
in May 2005 in which he reported painful motion in his foot.  His 
statement is considered to be competent and credible evidence 
that his left great toe disability warranted a 10 percent 
evaluation throughout the period of time that is covered by this 
appeal.  Through no fault of his own, he was not offered a VA 
examination until March 2010.  For these reasons, the assignment 
of a 10 percent evaluation prior to March 8, 2010 is warranted.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for any 
period of time covered by this appeal.  The March 2010 C&P 
examination showed pain while resting; stiffness while standing, 
walking, and resting; fatigability while standing and walking; 
and lack of endurance while standing and walking.  There was 
evidence of painful motion and tenderness at the hallux 
metatarsal joint.  There was no evidence of malunion or nonunion 
of the tarsal or metatarsal bones or muscle atrophy of the foot.  
The Veteran also reported flare ups weekly or more often lasting 
two to seven days resulting in difficulty ambulating.  However, 
the painful motion, stiffness, fatigability, lack of endurance, 
and difficulty ambulating during flare ups are contemplated by 
the 10 percent disability rating.  These left great toe symptoms 
show at most moderate disability of the foot but they do not more 
nearly approximate moderately severe foot injury, pursuant to 
Diagnostic Code 5284.  Nor has any medical practitioner assessed 
the condition as moderately severe in nature.  

Similarly, the Veteran is not service-connected for flat foot, 
claw foot, or malunion or nonunion of the tarsal or metatarsal 
bones nor are claw foot and malunion/nonunion shown by the 
evidence so Codes 5276, 5278, and 5283 are inapplicable.  
Moreover, the Codes for weak foot, metatarsalgia, hallux valgus, 
hallux rigidus, and hammer toe only provide 10 percent maximum 
evaluations.  Therefore, higher ratings cannot be assigned 
pursuant to those criteria.  

The Board has considered the medical and lay evidence and finds 
the Veteran's request for a rating in excess of 10 percent must 
be denied.  38 C.F.R. § 4.71a., Diagnostic Code 5276 to 5284.  In 
summary, for all of the foregoing reasons, the Board finds that a 
preponderance of the evidence is against entitlement to a rating 
in excess of 10 percent for service-connected degenerative 
changes, left great toe.  The Board has considered whether staged 
ratings are warranted based on distinct facts showing changes in 
the severity of the disability during the period of time covered 
by the claim.  However, the Board finds that, in accordance with 
the discussion above, at no point in time covered by this appeal 
does the evidence show that a higher rating is warranted.  
Accordingly, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

While the Veteran's service-connected disability does cause 
impairment in chores, exercise, shopping, and recreation, such 
impairment has not resulted in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, nor has it necessitated 
frequent periods of hospitalization.  The Board notes that the 
Veteran has been retired since 1976 by reason of age or duration 
of work.  The evidence does not show that the schedular ratings 
are not adequate nor does the evidence show an exceptional 
disability picture.  The Board therefore finds that the 
impairment resulting from the Veteran's degenerative changes, 
left great toe is appropriately compensated by the currently 
assigned schedular ratings and that his signs and symptoms as 
discussed above fit within the schedular criteria.  Referral by 
the RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the Veteran is challenging the initial evaluation following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to 
notify in this case once service connection was granted.

In March 2008, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
VA records were obtained and the Veteran was accorded a VA 
examination.  

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs and VA treatment records have been obtained and associated 
with the claims file.  The Veteran was provided a VA feet 
examination; the report of which is of record.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

A 10 percent rating for the service-connected degenerative 
changes, left great toe is granted for the entire period of time 
that is prior to March 8, 2010, subject to the legal criteria 
governing the payment of monetary benefits.   

A disability rating in excess of 10 percent for degenerative 
changes, left great toe is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


